
	
		II
		111th CONGRESS
		1st Session
		S. 410
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2009
			Mrs. Lincoln (for
			 herself, Ms. Collins,
			 Mr. Casey, Mr.
			 Bayh, Mr. Johnson,
			 Ms. Landrieu, Mr. Rockefeller, Ms.
			 Snowe, Mr. Kerry, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  ensure States follow best policies and practices for supporting and retaining
		  foster parents and to require the Secretary of Health and Human Services to
		  award grants to States to improve the empowerment, leadership, support,
		  training, recruitment, and retention of foster care, kinship care, and adoptive
		  parents.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Resource Family Recruitment and
			 Retention Act of 2009.
		2.Agency
			 responsibilities to resource familiesSection 471(a)(22) of the Social Security
			 Act (42 U.S.C. 671(a)(22)) is amended—
			(1)by striking
			 that, not and inserting “that—
				
					(A)not
					;
			(2)by adding
			 and after the semicolon; and
			(3)by adding at the
			 end the following new subparagraph:
				
					(B)not later than
				January 1, 2010, such standards require each public and private placement
				agency, subject to the renewal of the agency's license or other State approval,
				to annually certify to the State that the agency provides foster parents with
				the following:
						(i)Notification of
				scheduled meetings concerning the child placed with the foster parents in order
				to allow the foster parents the opportunity to actively participate and have
				input in the case planning and decision-making process regarding the placement
				of the child in their home.
						(ii)Support services
				to assist with the care of the child, consistent with the child's approved
				permanency plan.
						(iii)Open, complete,
				and timely responses from the agency when contacted by foster parents.
						(iv)Consistent with
				the requirements under section 475(5)(D), information about the child's medical
				history, educational history, general behaviors, and life experiences, the
				placement circumstances of the child, and the relationship between the children
				and the child's parents as soon as that information is obtained by the
				agency.
						(v)Timely and
				complete information about all permanency options available to the child and
				the benefits, rights, and responsibilities associated with each such option,
				including as appropriate (but not limited to) the availability of adoption
				assistance payments and payments for nonrecurring adoption expenses under an
				adoption agreement entered into under section 473, the potential eligibility of
				the individual for a Federal tax credit (under section 23 of the Internal
				Revenue Code) for adoption-related expenses, the availability of medical
				coverage for the child, the availability of post-permanency services, and the
				availability of tuition support for the child.
						(vi)Consultation
				with the foster parents in the decision to release the foster parents' address
				to the parents of the child and notification when that information has been
				provided to the child's parents.
						(vii)Assistance with
				the coordination of services for dealing with family loss and separation when a
				child leaves the foster home and when relocation is not the result of an
				immediate threat to the health and safety of the child caused by the foster
				parent or a member of the foster parent's family.
						(viii)Information on
				agency policies and procedures that relate to the role of a foster
				parent.
						(ix)Consistent with
				the requirements of paragraph (24), appropriate training that will enhance
				skills and ability of the foster parent.
						(x)Information on
				how to receive services and reach agency personnel on a 24 hours-a-day, 7
				days-a-week basis.
						(xi)Confidentiality
				regarding allegations of abuse involving a member of the foster parent's family
				and an assurance that the provision of such confidentiality shall not interfere
				with the health or safety of the child.
						(xii)The opportunity
				to be heard regarding agency decisions or practices and an assurance that the
				agency shall not discharge, threaten, or otherwise discriminate or retaliate
				against a foster parent for questioning the decisions or practices of the
				agency.
						(xiii)The provision
				to each foster parent of—
							(I)consistent with
				section 475(5)(G), notice of, and an opportunity to be heard at, all court
				proceedings (including reviews and hearings) that are held with respect to a
				foster child placed in the foster parent's care; and
							(II)support for
				participating in such proceedings,, including (but not limited to) training and
				assisting with transportation to and from the
				proceedings;
							.
			3.Grants to
			 improve the empowerment, leadership, support, training, recruitment, and
			 retention of foster care, kinship care, and adoptive parentsSubpart 1 of part B of title IV of the
			 Social Security Act (42 U.S.C. 621 et seq.) is amended by adding at the end the
			 following new section:
			
				429B.Grants to
				improve the empowerment, leadership, support, training, recruitment, and
				retention of foster care, kinship care, and adoptive parents
					(a)Authority To
				award grantsThe Secretary shall award grants to eligible States
				for the purpose of carrying out innovative programs to empower, provide
				leadership for, and improve the recruitment, support, training, and retention
				of foster care, kinship care, and adoptive parents (in this section referred to
				as resource parents).
					(b)Eligible
				stateA State is eligible for a grant under this section if the
				State—
						(1)submits an
				application for the grant that includes the information described in subsection
				(c); and
						(2)has approved
				State plans under this subpart, subpart 2 of this part, and part E.
						(c)Application
				requirementsFor purposes of subsection (b)(1), the information
				described in this subsection is the following:
						(1)Description of
				programsA description of the programs the State proposes to
				implement with funds awarded under this section that are consistent with the
				purposes described in subsection (a) and that may include any or all of the
				following:
							(A)Empowerment and
				leadershipThe establishment of, or increased support for—
								(i)a
				Resource Parent Ombudsman who would advocate on behalf of resource
				parents;
								(ii)programs to
				provide recognition of resource parents as key partners in the child welfare
				system;
								(iii)programs to
				provide career-path acknowledgment for long-term master resource
				parents;
								(iv)initiatives for
				courts to recognize the role of the resource parent on a child's service
				team;
								(v)flexible spending
				options that permit States to purchase items that will help resource parents do
				their jobs better and help the children placed in their care, such as
				computers, bedroom furnishings, transportation, and after-school supports;
				and
								(vi)programs to
				involve resource parents to a greater degree in assessment and case planning
				activities.
								(B)Family
				supportThe establishment of, or increased support for—
								(i)peer-to-peer
				support and mentoring groups for resource parents;
								(ii)programs to
				assist resource parents in caring for children with special needs;
								(iii)programs to
				provide reliable and accessible respite care to help resource parents recharge
				and avoid burnout;
								(iv)a 24-hour
				emergency hotline for resource parents;
								(v)a
				Medicaid hotline to secure medical services under the State plan under title
				XIX or the State child health plan under title XXI (as appropriate) for
				children under the care of resource parents;
								(vi)family
				preservation services for crises situations;
								(vii)direct
				services, including ongoing in-service psychological and education and support,
				that address child behavior issues common among foster care and adopted
				children and caregiver interests and concerns; and
								(viii)experienced
				parent advocates who can serve as liaisons to other resource parents and
				provide information and support as needed.
								(C)TrainingThe
				establishment of, or increased support for—
								(i)training programs
				on the court process, the role of court appointed special advocates (commonly
				referred to as CASA) and Guardians ad Litem;
								(ii)training
				programs on caring for children with special needs;
								(iii)high-quality
				initial and ongoing training for resource parents targeted specifically at
				understanding the needs and behaviors of foster care and adopted children, as
				well as presenting specific techniques for meeting a child's special
				needs;
								(iv)educational
				innovations (such as online learning and access to Internet websites) with
				credit given toward mandatory training for participation in the nontraditional
				training, offered at no cost to the resource parents.
								(D)Recruitment and
				retentionThe establishment of, or increased support for—
								(i)innovative ways
				to provide outreach to increase participation of new resource parents;
								(ii)alliances with
				faith-based organizations to improve the recruitment and support of resource
				parents;
								(iii)programs to
				engage the business community and other community partners in the recruitment
				and retention of resource parents;
								(iv)targeted
				recruitment efforts for local communities or neighborhoods;
								(v)programs to
				provide convenient education and licensing options for resource parents;
				and
								(vi)programs to
				mitigate language and cultural barriers to the recruitment and retention of
				resource parents, including through the provision of culturally or
				linguistically specific materials.
								(2)Development
				planA 12-month plan detailing the strategies and process the
				State will use to develop such programs.
						(3)Implementation
				planA 48-month plan detailing the strategies and process the
				State will use to implement such programs.
						(4)Cooperative
				agreements with support organizationsAn assurance that the State
				will enter into cooperative agreements with nonprofit organizations that
				provide support for foster care, kinship care, or adoption, to assist with
				implementation of the programs carried out with funds awarded under this
				section.
						(5)Evaluation
				planA plan for independent evaluation of the programs carried
				out with such funds.
						(d)Allotments
						(1)In
				generalEach eligible State which has an application approved
				under this section shall be entitled to payment, for each of fiscal years 2010
				through 2014, from the amount appropriated under subsection (e) for such fiscal
				year, of an amount equal to the sum of $75,000 plus the amount described in
				paragraph (2) for the fiscal year.
						(2)Proportionally
				based on state share of children in foster careThe amount
				described in this subparagraph for any fiscal year is the amount that bears the
				same ratio to the remainder of the amount appropriated under subsection (e) for
				such fiscal year, after the application of paragraph (1) for the fiscal year,
				as the number of children in foster care under the supervision of the State in
				the State who have not attained 18 years of age bears to the total number of
				such children in all States which have approved applications under this section
				for such fiscal year.
						(3)No effect on
				other payments under this subpartAmounts paid to an eligible
				State under this section for a fiscal year shall be in addition to any other
				amounts paid to the State under this subpart for this fiscal year.
						(e)Appropriation;
				nonapplicationOut of any money in the Treasury of the United
				States not otherwise appropriated, there are appropriated to the Secretary for
				purposes of awarding grants under this section, $10,400,000 for each of fiscal
				years 2010 through 2014, to remain available until expended. Section 425 shall
				not apply to amounts appropriated under this subsection for a fiscal
				year.
					.
		
